PER CURIAM.
This is an appeal from a final judgment after a jury verdict in which the jury found for the defendant as to one item of equipment and damages against the plaintiff in the amount of $78,000.00 based on the defendant’s counterclaim.
The facts in this case have been further complicated by the fact that plaintiff below utilized the statutory remedy of replevin in this case, but although considered to some extent, the procedure and rights accrued to the plaintiff under the Uniform Commercial Code. The evidence also brought out that certain items of equipment were repossessed that were not listed in the writ of replevin. The notice of sale under the replevin action was advertised for three separate days. There was some evidence of the defendant objecting to the sale, although it was brought out that an agent for the plaintiff had agreed with the president of the defendant corporation who was also the individual defendant, that the plaintiff at the sale would bid up to a certain sum on each item, which was not done at the sale.
*447There were many conflicts in the evidence, but we think the trial court did a masterful job in weeding out the things which were necessary for the jury to determine and ruling on the law where necessary.
It will not serve any purpose for us to relate in detail the lengthy record of testimony. We have carefully reviewed the trial court’s charges to the jury and are of the opinion that such charges were sufficient in law as applied to the facts in this case.
The plaintiff’s motion for a new trial was correctly denied by the trial court, in our opinion. The conflicts in the evidence were decided by the jury and there was sufficient, competent testimony to sustain the jury verdict.
Therefore, the final judgment is hereby affirmed.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.